Exhibit 10.34

 

Payments to Directors

 

Directors of Torchmark Corporation are currently compensated on the following
basis:

 

(1) Directors who are not officers or employees of the Company or a subsidiary
of the Company (Outside Directors) receive a fee of $2,000 for each physically
attended Board or Board Committee meeting, a fee of $500 for each telephonic
Board or Board Committee meeting in which they participate, and an annual
retainer of $45,000 payable each January for the entire year. They do not
receive fees for the execution of written consents in lieu of Board meetings and
Board committee meetings. They receive reimbursement for their travel and
lodging expenses if they do not live in the area where the meeting is held.

 

Each Outside Director is automatically awarded annually non-qualified stock
options on 6,000 shares of Company common stock on the first day of each
calendar year in which stock is traded on the New York Stock Exchange. The
entire Board may award non-qualified stock options on a non-formula basis to all
or such individual Outside Directors as it shall select. Such options may be
awarded at such times and for such number of shares as the Board in its
discretion determines. The price of such options shall be the fair market value
of the stock on the grant date. Options on 6,000 shares are typically granted
pursuant to this non-formula provision on the date of initial election of each
new director at fair market value on that date.

 

Commencing with 1997 retainer and meeting and committee fees (assuming
attendance at all scheduled meetings) Outside Directors have been able to
annually elect to defer up to 100% of their director compensation for the
following year and receive stock options. Such options are awarded with a fair
market value exercise price on a January grant date selected by the Compensation
Committee.

 

(2) Beginning in 2007, the directors serving as Chairmen of the Audit Committee,
the Compensation Committee and the Governance and Nominating Committee receive
an annual retainer for service as committee chairs of $10,000, $5,000 and
$5,000, respectively.

 

(3) Directors who are officers or employees of the Company or a subsidiary of
the Company have waived receipt of all fees for attending Board meetings. They
do not receive fees for the execution of written consents in lieu of Board
meetings or Board committee meetings. They also do not receive a fee for
attending Board committee meetings or an annual retainer. They are reimbursed
their travel and lodging expenses, if any.

 

(4) Each person who served as a non-employee director on or prior to February
29, 2000 is eligible to receive upon retirement from the Board a retirement
benefit payable annually, in an amount equal to $200 a year for each year of
service as a director or advisory director up to 25 years, but not less than
$1,200 a year. In determining this benefit, the number of years of service may
include years as a director of a subsidiary of the Company if the payment for
such years by the Company is in place of a payment which would otherwise be made
by the subsidiary. Directors who retired prior to the termination of this
retirement benefit program effective February 29, 2000, have been and will
continue to receive their retirement benefit payments in cash. Directors with
accrued but unpaid retirement benefits under this program on the date of
termination converted the present value of such retirement benefits on that date
to options in Company common stock. Directors elected after February 29, 2000
will not receive any director retirement benefits.